
	
		II
		112th CONGRESS
		1st Session
		S. 837
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Bingaman (for
			 himself and Mr. Grassley) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend title 23, United States Code, to remove
		  privatized highway miles as a factor in apportioning highway
		  funding.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Transportation Equity for All
			 Americans Act.
		2.Removal of
			 privatized highway miles
			(a)In
			 generalSection 104(b) of
			 title 23, United States Code, is amended by adding at the end the
			 following:
				
					(6)Privatized
				highway miles
						(A)Definition of
				privatized highwayIn this paragraph, the term privatized
				highway means a highway subject to an agreement giving a private
				entity—
							(i)control over the
				operation of the highway; and
							(ii)ownership over
				the toll revenues collected from the operation of the highway.
							(B)ExclusionFor
				the purposes of paragraphs (1), (3), and (4), the lane miles and vehicle miles
				traveled on a privatized highway that is otherwise an included highway shall be
				excluded from consideration as factors in the formula for apportionment of
				funds under this
				title.
						.
			(b)Equity
			 bonusSection 105 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					(g)Privatized
				highwaysCalculations under this section shall be made without
				taking into account the exclusion under section 104(b)(6) of certain lane miles
				and vehicle miles traveled from consideration as factors in the formula for
				apportionment of funds pursuant to this
				title.
					.
			
